       6:18-cv-01327-BHH         Date Filed 05/06/20       Entry Number 239         Page 1 of 2




                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                   Greenville Division

 JANE ROE,

       Plaintiff / Counterclaim Defendant,

             v.

 FURMAN UNIVERSITY,                                         Case No. 6:18-cv-01327-BHH

       Defendant / Crossclaim Defendant,

 and

 JOHN DOE,

       Defendant / Counterclaim Plaintiff /
       Crossclaim Plaintiff.



                                STIPULATION OF DISMISSAL

        Pursuant to Rule 41 of the Federal Rules of Civil Procedure, (i) Plaintiff / Counterclaim

Defendant Jane Roe, (ii) Defendant / Crossclaim Defendant Furman University, and

(iii) Defendant / Counterclaim Plaintiff / Crossclaim Plaintiff John Doe, having settled their

differences, agree and stipulate to the dismissal with prejudice of all remaining claims.

Specifically, the remaining parties agree and stipulate to (i) the dismissal with prejudice of Plaintiff

Jane Roe’s claims against Defendant Furman University, (ii) the dismissal with prejudice of

Plaintiff Jane Roe’s claims against Defendant John Doe, (iii) the dismissal with prejudice of

Counterclaim Plaintiff John Doe’s counterclaims against Counterclaim Defendant Jane Roe, and

(iv) the dismissal with prejudice of Crossclaim Plaintiff John Doe’s crossclaims against

Crossclaim Defendant Furman University.
    6:18-cv-01327-BHH       Date Filed 05/06/20   Entry Number 239   Page 2 of 2




WE SO STIPULATE:

s/ Helena Jedziniak
Helena Jedziniak (Fed ID 12809)
HAWKINS & JEDZINIAK, LLC
1225 South Church Street
Greenville, SC 29605
PH: 864-275-8142
helena@hjllcsc.com
Attorney for Jane Roe

s/ Kevin Dunlap
Kevin Dunlap (Fed ID 5564)
Parker Poe Adams & Bernstein LLP
100 Dunbar Street, Suite 206
Spartanburg, South Carolina 29306
p: (800) 727-8042
f: (864) 591-2050
kevindunlap@parkerpoe.com
Attorney for Furman University

s/ Joshua Snow Kendrick
Joshua Snow Kendrick (Fed ID 9037)
Kendrick & Leonard, P.C.
506 Pettigru Street (29601)
P.O. Box 6938
Greenville, SC 29606
PH: 864-760-4000
josh@kendrickleonard.com
Attorney for John Doe
